Per Curiam.
A rule to show cause was allowed by the court, why a writ of certiorari should not be allowed to review a decision by the board of public utility commissioners, dated January 12th, 1926. Our examination of the record and the briefs, filed in this case, lead us to, the same conclusion as that of the board of public utility commissioners. The primary questions involved are pure questions of fact, one of which is, whether the prosecutor, Harry McCloskey, was operating an auto bus with the consent of the municipal authorities.
The rule to show cause is discharged.